Citation Nr: 9931515
Decision Date: 11/05/99	Archive Date: 12/06/99

DOCKET NO. 93-09 734               DATE NOV 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to permanency of the 100 percent evaluation for
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD 

Patrick J. Costello, Counsel 

INTRODUCTION

The veteran had active military service from July 1967 to July
1969.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from rating decisions issued in June and
September 1992, February 1993, and December 1998 by the Department
of Veterans Affairs (VA) Regional Office (RO), in Jackson,
Mississippi. 1 In May 1994, upon reviewing the veteran's claim
folder, the Board determined that additional medical information
was needed prior to the Board issuing a decision. Hence, the claim
was remanded to the RO and then returned to the Board.

A hearing was held in August 1993, in Washington, DC, before Dr.
William W. Yeager, Jr., who was a member of the Board rendering the
determination in this claim and who was designated by the Chairman
to conduct that hearing, pursuant to 38 U.S.C.A. 7102(b) (West 199
1). A transcript of the hearing has been included in the veteran's
claim folder. Since the appellant's hearing and after the
production of the transcript thereof, Dr. Yeager resigned from the
Board. The appellant was informed of Dr. Yeager's resignation and
given the opportunity to present testimony before a different Board
member; however, he declined, and requested that a decision be made
based on the merits of his claim and on the testimony previously
presented.

The Board then rendered a decision in July 1997 with respect to the
veteran claim for entitlement to service connection for alcoholism
secondary to PTSD and a back
-----------------------------------------------------------------

1 The issues appealed were whether new and material evidence has
been submitted to reopen a claim for entitlement to service
connection for tinnitus, bilateral hearing loss, and a back
disorder; entitlement to service connection for alcoholism
secondary to PTSD; and an increased evaluation for PTSD.

2 - 

disorder. Board Decision/Remand, July 25, 1997. 2 The issues
involving PTSD, bilateral hearing loss, and tinnitus were remanded
to the RO for additional development. The claim was again returned
to the Board for review.

In the later half of 1998, the Board issued a determination with
respect to the issues involving tinnitus, PTSD, and a total rating.
See Board Decision/Remand, November 20, 1998. The Board remanded
the issue of entitlement to service connection for bilateral
hearing loss and while the issue was being reviewed by the RO, the
veteran appealed the permanency of his 100 percent evaluation for
PTSD. The claim has since returned to the Board.

REMAND

As reported above, the Board returned the claim to the RO in
November 1998. In the Board's remand, the RO was requested to
conduct a de novo review of the record and readjudicate the claim
of entitlement to service connection for bilateral hearing loss.
The RO subsequently denied the veteran's claim. When the RO denied
the claim, the RO wrote that the veteran's claimed exposure to
noise was not shown by the record; i.e., that the veteran was not
in receipt of a Purple Heart, that

----------------------------------------------------------------
2 In the Board's decision, the Board denied entitlement to service
connection for alcoholism secondary to PTSD. Specifically, the
Board noted that the General Counsel of the VA had issued an
opinion that stated that alcoholism was not a disease, disability,
or condition for which service connection could be granted and
compensation paid. VAOPGCPREC 2-97 (Jan. 16, 1997). The Board thus
concluded that the veteran was not entitled, under the law, to
receive any type of VA benefits for alcoholism secondary to PTSD,
and the claim was denied pursuant to Sabonis v. Brown, 6 Vet. App.
426 (1994). In Barela v. West, 11 Vet. App. 280 (1998), the United
States Court of Veterans Appeals stated that while compensation
could not be paid for alcoholism secondary to a service-connected
condition, service connection could be granted for said condition.
The facts of the veteran's case nearly mirrors the fact pattern in
Barela, and he may be eligible for additional benefits as allowed
by law. As such, the veteran is put on notice, pursuant to 38
U.S.C.A. 7722 (West 1991 and Supp. 1997) that he should, if he so
desires reopen his claim for this benefit or request
reconsideration of the Board's July 1997 decision on this issue.

3 -

he was not subjected to noise exposure while in Vietnam, and that
his hearing loss did not occur within a one year presumptive
period.

Upon reviewing the RO's decision, the Board believes that the RO
should again review the claims folder and its decision. That is, in
the Board's review of the claims folder, the Board has found that
not only was the veteran in receipt of the Combat Infantryman's
Badge but also the Purple Heart. Moreover, the United States Court
of Appeals for Veterans Claims, hereinafter the Court, stated in
the case Hensley v. Brown, 5 Vet. App. 155, 159 (1993), that 38
C.F.R. 3.385 ". . . does not preclude service connection for a
current hearing disability where hearing was within normal limits
on audiometric testing at separation from service." The Board
purposely inserted the above Court's directions in the Board's
Decision/Remand of November 1998 to assist the RO, but it appears
that the RO ignored these directions when it ruled against the
veteran. Such action by the RO is in violation of Stegall v. West,
11 Vet. App. 268 (1998). Thus, it is the belief of the Board that
the claim is not ready for the Board's review and that the claim
should be reviewed/adjudicated once again by the RO.

Additionally, the veteran has requested that his 100 percent
evaluation for PTSD be rated as permanent. He avers that his
medical treatment records substantiate his claim. A review of the
claims folder indicates that the veteran's medical records from
1997 to the present are not included therein. The Board believes
that such records would be beneficial and should be obtained prior
to the Board issuing a determination on the appealed issue. Thus,
the claim is also remanded for the purpose of obtaining those
records.

Accordingly, this case is REMANDED to the RO for the following
actions:

1. The RO should ask the veteran for the names and addresses of all
physicians who have treated him since 1996 for his PTSD. The RO
should then obtain and associate with the claims folder all
treatment records of the veteran from such health care providers.
If no records exist, it should be so noted in the record.

4 - 

2. The veteran is to be afforded a special audiology examination
for the purpose of ascertaining the current nature and extent of
any hearing loss condition. All indicated special studies should be
accomplished and the examiner should set forth reasoning underlying
the final diagnosis. The audiologist should express an opinion as
to the etiology of any found hearing loss. The claims folder and
this Remand are to be made available to the examiner for review
prior to the examination.

Following completion of the requested development, the veteran's
claim should be readjudicated. This readjudication includes a de
novo review of the record and an adjuciation of the claim of
entitlement to service connection for bilateral hearing loss. The
appellant has the right to submit additional evidence and argument
on the matter or matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999). If the
decision remains unfavorable, the veteran and his accredited
representative should be given a supplemental statement of the case
and allowed sufficient time for a response. Thereafter, the claim
should be returned to the Board for further consideration.

No action is required of the veteran until he is contacted by the
regional office. The purpose of this REMAND is to ensure due
process and to obtain additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

5 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JACK W. BLASINGAME  
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 -



